Citation Nr: 0336723	
Decision Date: 12/31/03    Archive Date: 01/07/04	

DOCKET NO.  02-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of papillary thyroid 
adenocarcinoma, status post thyroidectomy.

2.  Entitlement to an initial compensable evaluation for 
status post left thumb laceration scarring with limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis, Missouri, which granted service connection for the 
disabilities at issue and assigned a 10 percent disability 
rating for residuals of papillary thyroid adenocarcinoma and 
a noncompensable evaluation for residuals of left thumb 
laceration with claimed limitation of motion.  

The appeal is being REMANDED to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required.

A review of the evidence of record discloses that the veteran 
was accorded an examination of the hand, thumb, and fingers 
by VA in August 2001.  Unfortunately, no records were 
reported as available for review.  Also, the report of 
examination did not provide blood pressure readings for the 
veteran.  As pointed out by the veteran's accredited 
representative in his December 2003 informal hearing 
presentation, by failing to identify the veteran's blood 
pressure, the examination report did not adequately address 
all of the pertinent criteria set forth in Diagnostic Code 
7900, the code utilized for rating the veteran's thyroid 
disorder.

With regard to the claim for a compensable evaluation for a 
laceration of the left thumb, the accredited representative 
asserts that the August 2001 examination report did not 
adequately assess functional impairment due to weakness, 
fatigability, incoordination, and the like, as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) 
(cited in the April 2002 statement of the case) as 
inconsistent with the provisions of 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in Section 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are fully complied with and satisfied.

2.  The RO should contact the veteran to 
obtain the names and address of all 
medical care providers who have treated 
her for the disabilities at issue since 
separation from service.  After securing 
the necessary releases, the RO should 
obtain any records that have not been 
previously secured, especially any VA 
treatment records.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded appropriate 
examinations in order to determine the 
current nature and extent of impairment 
attributable to the service-connected 
disabilities at issue.  The claims file 
should be made available to the examiners 
for review.  All indicated testing, 
including blood pressure readings, should 
be conducted.  The physician who 
evaluates the left thumb disorder should 
describe the extent of functional 
impairment the veteran exhibits.  
Opinions should be expressed as to the 
degree of severity attributable to each 
of the disorders at issue.  The complete 
rationale for any opinion expressed is to 
be provided.

4.  Then, the RO should readjudicate the 
issues of entitlement to higher initial 
ratings for the disabilities at issue.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
she and her representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action unless otherwise notified; however, she 
is advised that failure to cooperate by not reporting for any 
scheduled examination may result in a denial of her claim.  
38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




